Gunby, J.
Where a decedent, intestate, leaves no heirs in the State, and shortly after his death two persons, residents of other States, appear and represent themselves to be the brothers of deceased and his “sole and only heirs,” and are recognized and put into possession of his property as heirs, they cannot divest the interests of other heirs, who subsequently appear, and the order of the court and judgment homologating the administrator’s account, in which said two brothers are put into possession of the succession, will not bind other heirs, or protect third persons who purchase from the heirs present.
2. Heirs present, or represented, are properly put into possession of the whole succession; C. C. 77, 78; but they cannot acquire or transfer any title to the interests of absent and unknown heirs to the succession, except by thirty years’ prescription. Third persons who buy from the heirs present, in good faith, acquire no just title to the rights of unknown heirs.
*783. A purchaser in good faith owes rents and revenues only from the date of the institution of the suit.
4. Where one of the assets of the succession was a mortgage note which was foreclosed, and at the sheriff’s sale the two heirs present bought the property in their own names, and afterwards sell the same to an innocent third person, the latter will acquire a good title to said property, which the absent heirs cannot assail. Their recourse is against the administrator, sheriff and the purchasing heirs, who wrongfully took the title in their own names. It is better that absent heirs should suffer loss in such cases than that insecurity and uncertainty should embarrass the transfer and tenure of said property.
5. Where only a part of the heirs accept a succession unconditionally, and a creditor of the succession sues and obtains judgment against them individually, in execution of said judgment he can only sell the shares of the accepting heirs in said succession property.
6. Sale of succession property by the sheriff under a fi. fa. is absolutely null and void.